       Case
        Case1:17-cv-12473-NMG
             1:17-cv-12473-NMG Document
                                Document120-1
                                         122 Filed
                                              Filed03/14/19
                                                    03/14/19 Page
                                                              Page11ofof66



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                        IN ADMIRALTY


In The Matter Of
                                                            C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



         RESPONDENTS/CLAIMANTS MICHAEL GREEN'S AND MARISA GREEN'S
           MEMORANDUM IN SUPPORT OF THEIR MOTION TO COMPEL
                     DISCOVERY FROM PETITIONER

       Pursuant to Rule 37(a) of the Federal Rules of Civil Procedure, Respondents/

Claimants Marisa Green and Michael E. Green (collectively “Greens”) jointly file this

Memorandum in support of their Motion to Compel Discovery from Petitioner Woods

Hole, Martha's Vineyard And Nantucket Steamship Authority ("Petitioner") stating in

support thereof as follows:

       This is Petitioner's lawsuit. Despite its ferry IYANOUGH having driven into a rock

jetty at full tilt, at night causing serious injuries to the Greens, Petitioner filed this lawsuit

disclaiming fault and seeking to limit its liability. The privilege afforded the Petitioner

under the Limitation of Liability Act does not extend to it ignoring its discovery

obligations. Indeed, the Petitioner having brought this lawsuit should be held to a strict

standard of compliance with its discovery obligations. Denali, 13 F. Supp. 686, 687

(W.D. Wash. 1936) (The burden is upon the petitioner to show strict compliance with

every provision of the law before limitation may be granted irrespective of answer of any

of the claimants.)

                                                1
      Case
       Case1:17-cv-12473-NMG
            1:17-cv-12473-NMG Document
                               Document120-1
                                        122 Filed
                                             Filed03/14/19
                                                   03/14/19 Page
                                                             Page22ofof66



      And so this motion is made because the Greens (via a collective request made

on behalf of all personal injury Claimants) served Petitioner with a Request for

Production of Documents on December 10, 2018 --- 94 days ago. (Fulweiler Decl.,

Exh. A)

      After the time to respond passed without a response, the Greens emailed

Petitioner seeking responses whereby Petitioner served, despite the time to do so

having passed, written objections on January 24, 2019. In many instances, these

objections were misplaced and without a good faith basis and not a single document

was identified. (Fulweiler Decl., Exh. B)

      Thereafter, the Greens sought and obtained a telephone conference with

Petitioner on January 28, 2019 to review the objections. The call was two hours in

length and addressed 44 of the Requests. On January 28, 2019, Petitioner sent an

email addressing various aspects of the telephone call. (Fulweiler Decl., Exh. C) The

Greens interpretation of the telephone call differed from Petitioner's email and they sent

a subsequent letter identifying their understanding of the outcome of the telephone call

on January 29, 2019. No objection or qualification was received from Petitioner in

response to the Greens' January 29, 2019 letter. (Fulweiler Decl., Exh. D)

      Weeks passed without any document production or response on any of the

issues discussed in the telephone call. Telephone and email inquiries were made by

the Greens. Petitioner promised the Greens that documents would be coming; that the

Greens would have plenty of documents to review, etc. Indeed, on March 1, 2019,

Petitioner wrote in an email: "I will have you document responses next week."

Throughout, the Greens have extended professional courtesies to Petitioner's counsel



                                            2
        Case
         Case1:17-cv-12473-NMG
              1:17-cv-12473-NMG Document
                                 Document120-1
                                          122 Filed
                                               Filed03/14/19
                                                     03/14/19 Page
                                                               Page33ofof66



and engaged in a two hour telephone call for the purpose of attempting to reach some

common ground, mindful that the purpose of Rule 37 is to not clog the Court with

discovery disputes that could easily be resolved by the parties.

        Despite promises of documents forthcoming, Petitioner has failed to produce a

SINGLE document in response to the Claimants' December 10, 2018 Joint Request for

Production of Documents. Likewise, Petitioner has FAILED to follow-up on any of its

representations in respect to its January 28, 2019 email or the Greens' January 29,

2019 letter. This isn't the way the judicial process is supposed to work and it prejudices

the Green’s ability to prepare for trial. Worse, the Petitioner’s delay has a ripple effect in

that it has, among other things, prevented the Greens from determining which persons

and entities to depose.

        It's important for the Court to understand that despite not producing a single

document, Petitioner still found time to serve a full suite of discovery demands on the

Greens. The Greens timely answered and responded to the same. Likewise, Petitioner

still found time to engage in a lengthy venture in connection with trying to protect the

alleged confidentiality of documents the Greens obtained via subpoena culminating in

the Petitioner filing a motion in the guise of a "status report". 1 The serving of discovery

demands and Petitioner's many machinations over the draft of a Confidentiality Order

only serve to show that Petitioner has had time to address its discovery obligations – it's

just chosen not to do so.




1      For clarity, it's equally important for the Court to understand that not ONCE has Petitioner claimed
the Confidentiality Order is a predicate, necessary and/or otherwise related in any way to it producing
documents responsive to the Greens' outstanding demands.

                                                    3
       Case
        Case1:17-cv-12473-NMG
             1:17-cv-12473-NMG Document
                                Document120-1
                                         122 Filed
                                              Filed03/14/19
                                                    03/14/19 Page
                                                              Page44ofof66



       Accordingly, the Greens respectfully seek an order compelling Defendants to

immediately produce all documents responsive to the Respondents'/Claimants'

document requests and, as necessary and appropriate, to contemporaneously provide a

privilege log consistent with Fed. R. Civ. P. 26(b)(5). This discovery dispute has

evolved into a situation where it's only fair to now require Petitioner to produce the

documents as originally requested in the December 10, 2018 Joint Request for

Production of Documents as Petitioner's delay refutes any good faith basis for it having

failed to do so at the outset.

                                      CONCLUSION

       WHEREFORE for the foregoing reasons, the Greens' Motion to Compel should

be ALLOWED and an order should enter requiring Petitioner to: (i) produce all

documents responsive to the Respondents'/Claimants' December 10, 2018 Joint

Request for Production of Documents; (ii) provide, as necessary and appropriate, a

contemporaneous privilege log fully consistent with Fed. R. Civ. P. 26(b)(5). and (iii) for

such other, further and/or different relief as this Court deems just and equitable.




                                             4
      Case
       Case1:17-cv-12473-NMG
            1:17-cv-12473-NMG Document
                               Document120-1
                                        122 Filed
                                             Filed03/14/19
                                                   03/14/19 Page
                                                             Page55ofof66



Dated: March 14, 2019


                                    Respondents/Claimants Marisa Green and
                                    Michael Green, by their attorneys:

                                    Fulweiler llc

                              By:   /s/ John K. Fulweiler
                                    ___________________________
                                    John K. Fulweiler, Esq. (PHV 9/6/2018)
                                    Erin M. McEntee, Esq. (#695395)
                                    W.B. Franklin Bakery Building
                                    40 Mary Street
                                    Newport, RI 02840
                                    (401) 667-0977 -- Telephone
                                    (401) 656-2501 – Facsimile
                                    emcentee@fulweilerlaw.com
                                    Attorneys for Marisa Green and Michael E.
                                    Green

                                    Respondents/Claimants Marisa Green and
                                    Michael Green, by their attorneys:

                                    Karns Law Group

                                    /s/ Robert T. Karns
                              By:
                                    Robert T. Karns, Esq. (BBO #260160)
                                    6 Valley Road
                                    Middletown, RI 02842
                                    (401) 841-5300 -- Telephone
                                    (401) 846-5999 – Facsimile
                                    robert@karnslaw.com
                                    (sarah@karnslaw.com)
                                    www.karnslaw.com
                                    Attorneys for Marisa Green and Michael E.
                                    Green




                                       5
       Case
        Case1:17-cv-12473-NMG
             1:17-cv-12473-NMG Document
                                Document120-1
                                         122 Filed
                                              Filed03/14/19
                                                    03/14/19 Page
                                                              Page66ofof66



               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

        I, John K. Fulweiler, certify that the parties have previously conferred with respect
to the relief requested in this motion and have attempted in good faith to resolve or
narrow the issue, but have been unable to do so.

                                                  /s/ John K. Fulweiler
                                                  __________________________
                                                  John K. Fulweiler, Esq.


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, this document (Greens' Memorandum of
Law in Support of Motion to Compel) was filed through the ECF system and it is
available for viewing and downloading from the ECF system such that all appearing
counsel have been served with this document by electronic means.


                                                  /s/ John K. Fulweiler
                                                  __________________________
                                                  John K. Fulweiler, Esq.




                                             6
